Citation Nr: 1035218	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  03-35 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The appellant had active service from December 1973 to December 
1977 and from May 1981 to November 1984.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of December 2001 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

A Travel Board hearing in front of the undersigned Veterans Law 
Judge was held in January 2008.  A transcript of the hearing has 
been associated with the claim file.

In April 2008 and November 2008, the Board remanded the claim for 
further development.


FINDINGS OF FACT

1.  Prior to December 13, 2002, hemorrhoids are manifested by 
fissures, persistent bleeding, and excessive redundant tissue.

2.  After December 13, 2002, are manifested by persistent 
bleeding, pain and redundant tissue, without anemia or fissures.  


CONCLUSIONS OF LAW

1.  Prior to December 13, 2002, the criteria for a disability 
rating of 20 percent for hemorrhoids have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (2009).

2.  From December 13, 2002, hemorrhoids are no more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under the VCAA, VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a June 2009 letter, the RO notified the appellant of the 
evidence needed to substantiate his claim for increased rating.  
The letter informed the appellant of the evidence needed to 
establish entitlement, what evidence the VA was to help provide, 
the evidence the appellant was responsible to provide, the degree 
of disability and the effective date of the disability.  

Contrary to VCAA requirements, all of the VCAA-compliant notice 
in this case was provided after the initial adjudication of the 
claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  However, the notice was issued after a Board remand of 
November 2008 and the claim was readjudication in a supplemental 
statement of the case of April 2010.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007).  Therefore, the appellant has 
not been prejudiced by the timing defect.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  Moreover, in a hearing before the 
undersigned, the appellant was informed that it was incumbent 
upon him to submit any potentially relevant evidence in his 
possession which may support his claim, and the type of evidence 
which would support and help in deciding his claim.  This action 
supplements VA's compliance with the VCAA and satisfies 38 C.F.R. 
§ 3.103.

In this case, VA obtained the appellant's service treatment 
records and all of the identified post-service private and VA 
treatment records.  In addition, the appellant was afforded 
several VA examinations.  These examinations were adequate 
because they were performed by medical professionals, based on a 
review of claims file, solicitation of history and symptomatology 
from the appellant, and a thorough examination of the appellant.  
The resulting diagnoses and rationales were consistent with the 
examination and the record.  Nieves- Rodriguez v. Peake, 22 Vet. 
App 295 (2008).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 
384 (1993).  In addition to the evidence discussed above, the 
appellant's statements in support of the claim are also of 
record, including testimony provided at a January 2008 hearing 
before the undersigned.  The Board has carefully considered such 
statements and concludes that no available outstanding evidence 
has been identified.  Additionally, the Board has reviewed the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

The appellant is seeking a higher disability rating for his 
service connected hemorrhoids, currently rated as noncompensable.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2009).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The Board has considered whether staged ratings are 
for consideration; and finds that during the appeal period, the 
appellant's disability has significantly changed and a staged 
rating is warranted.  Therefore, different ratings will be 
assigned during distinct periods of time.  We also note that this 
is not a reduction in the award and therefore, 38 C.F.R. 
§ 3.105(e) is not applicable.  

The appellant's hemorrhoids are rated under DC 7336.  Under this 
diagnostic code provision, hemorrhoids that are mild or moderate 
warrant a noncompensable disability rating.  A 10 percent 
disability rating is warranted when there is evidence of 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  For 
the maximum 20 percent disability rating to be assigned, the 
evidence must show persistent bleeding and secondary anemia, or 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2009).

Factual Background

VA outpatient treatment records of May 2002 show that a rectal 
examination revealed large protruding hemorrhoids.  There was a 
chronic appearing fissure visible on the posterior midline.  
Sphincter was somewhat hypertrophied with increased tone.  

A VA examination report of December 2002 notes that the appellant 
reported he has a fissure and continues to bleed.  He reported 
problems holding stool occurring on a third to two thirds of the 
day with amount.  He reported needing a pad now three to four 
times a day.  The problem with the hemorrhoids was constant.  
They bleed one to two times per day and do not thrombose.  They 
protrude all the time.  He reported functional impairment in that 
he cannot sit for long and has to clean himself often.  He denied 
any lost time for work for this disability.  A rectal examination 
showed internal fissures.  The examination was extremely painful 
for him.  External exam showed hemorrhoids.  The examiner was 
unable to state a position due to the large size.  There was no 
evidence of bleeding.  The examiner stated that the GI condition 
did not cause significant malnutrition or anemia.  He noted the 
appellant should avoid prolonged sitting due to his hemorrhoids.  

VA treatment records of December 2002 show that he appellant 
returned to the general surgery clinic for follow up for 
hemorrhoids.  He reported that he previously had severe pain with 
bowel movements, bright red blood per rectum (BRBPR), and 
discomfort for several hours following each bowel movement.  He 
reported a worsening of his symptoms in the past few months with 
increasing tenesmus and bleeding with each bowel movement.  He 
denied subjective fevers, discharge, bleeding, incontinence, 
diarrhea and constipation.  Rectal examination revealed large 
protruding hemorrhoids.  There was a chronic appearing fissure 
visible on the posterior midline.  Sphincter was somewhat 
hypertrophied with increased tone.  

VA treatment records dated later in December 2002, note the 
appellant was scheduled for a fissure repair.  The appellant had 
a huge hemorrhoid with both internal and external component.  The 
record shows he underwent a hemorrhoidectomy on December 13, 2002 
and recovered well with significant reduced bleeding only on 
toilet paper now.  He denied any blood in the toilet now and 
denied any pain or melena.  

The appellant was afforded another VA examination in October 
2005.  At the time, he reported that while he had a 
hemorrhoidectomy approximately two years before, the hemorrhoids 
were back.  They cause him bleeding with bowel movements and 
pain.  He denied being anemic or any history of significant 
weight loss.  A rectal examination showed hemorrhoidal tags 
outside the rectum.  Examination of the rectum was within normal 
limits with no masses.  The examiner noted that there were no 
scars related to the reported hemorrhoidectomy, no evidence of 
anemia and no evidence of malnutrition.  

The appellant testified at a Travel Board hearing in January 
2008.  He testified that he bleeds every time he has a bowel 
movement to the point it will drip down his leg and hit the 
floor.  He wears feminine napkins for the bleeding.  He also 
testified he has a fissure and that he had a surgery during which 
they removed 16 hemorrhoids.  

The appellant was afforded another VA examination in March 2010.  
At the time, he reported he first noticed a large protruding 
hemorrhoid in 1998 which got progressively worse requiring 
surgery in 2005.  He reported he had 16 hemorrhoids, both 
internal and external, removed during the surgery.  He reported 
the hemorrhoids recurred about 6 months later with much bleeding.  
He reported the bleeding would occur after each bowel movement.  
He reported current symptoms of a pain sensation or abnormal 
sensation that radiates down the medial thighs bilaterally when 
the hemorrhoids protrude which is after bowel movements.  He 
reported bleeding and pain during bowel movements.  He denied 
being aware of having a thrombosed hemorrhoid.  The hemorrhoids 
protrude and bleed daily.  The hemorrhoids are painful when they 
protrude and the protrusion subsides after about 3 to 4 hours 
after the bowel movement.  The pain is there until they are 
reduced.  He reported noticing a crampy type of pain in the 
suprapubic region and in the left lower quadrant of the abdomen.  
This pain continues after the bowel movement and the hemorrhoidal 
protrusion until the hemorrhoids have spontaneously reduced.  The 
pain intensity of the hemorrhoids while protruding post bowel 
movement is a 7 out of 10 which persists for about one to four 
hours after bowel movements.  On average, he has bowel movements 
every two to three days.  There was reported persistent bleeding.  
There was also anal itching, burning, difficulty passing stool, 
pain, tenesmus and swelling.  The examiner noted the hemorrhoids 
recurred without thrombosis 4 or more times a year.  There was no 
history of fecal incontinence or perianal discharge.  

Physical examination revealed external hemorrhoids which were 
noted to be moderate in size.  There was no evidence of 
thrombosis or bleeding and no evidence of fissure.  There was 
evidence of excessive redundant tissue.  There was no anal 
fistula present, no impaired sphincter, and no rectal prolapse.  
There were moderate hemorrhoids at the 10, 8 and 3 o'clock 
positions.  The hemorrhoids were not bleeding and only protruded 
slightly on straining.  The examiner noted that there was no 
anoscope available for examination in this area and therefore 
internal hemorrhoids could not be observed.  The significant 
findings included large amounts of redundant tissue on the right 
anal verge from 12 to 6 o'clock positions.  The redundant tissue 
was large and protruding and could not be reduced.  On rectal 
examination no masses were noted and there was no blood on the 
examination glove.  CBC was normal with no anemia.  

The examiner noted the appellant was employed part-time and had 
lost one week of work in the previous 12 months due to the 
hemorrhoids.  He noted that the appellant's hemorrhoids had a 
significant effect on the appellant's usual occupation.  The 
disability produced decreased mobility, problems with lifting and 
carrying, lack of stamina, weakness and fatigue, and pain.  The 
disability affects severely his ability to do chores, shopping, 
and engage in recreation, and prevents him form doing exercise, 
sports, and traveling.  These are caused when the hemorrhoids are 
protruding and causing pain and bleeding.  

The examiner noted that the hemorrhoids are not large, thrombotic 
or irreducible.  There was excessive redundant tissue on the 
right anal verge from the posterior midline to anterior midline 
that was not reducible; there was no bleeding noted on the 
examination; CBC was normal showing no anemia; and, there were no 
fissures.  

After a full review of the record, the Board concludes that the 
appellant's disability picture more nearly approximates  a 20 
percent disability evaluation prior to December 13, 2002, the day 
of his hemorrhoidectomy, and a 10 percent disability thereafter.

A.  Prior to December 13, 2002

Prior to December 13, 2002, the competent evidence shows that in 
May 2002 the appellant had large protruding exterior hemorrhoid 
with evidence of a chronic fissure.  In December 2002, he was 
noted to have internal fissures with large external hemorrhoids.  
At the time the appellant reported pain and bleeding which 
required the use of feminine napkin.  A surgical note of December 
2002 shows the surgeon noted a huge external hemorrhoid.  The 
appellant has also consistently reported pain, at times severe, 
with the hemorrhoids and bleeding on bowel movement.  

The symptomatology noted above reflects a disability picture that 
more closely approximates a 20 percent disability evaluation.  
The Board recognizes that the appellant has not been found to 
have anemia at any point prior to December 13, 2002.  However, 
considering the overall level of disability, the Board finds that 
the disability picture more nearly approximates a 20 percent 
disability rating.  The appellant's reports of bleeding 
associated with the hemorrhoids have been consistent throughout 
the time in question and are therefore, found to be credible.  
Moreover, fissures were present prior to December 13, 2002.  
Furthermore, the appellant's hemorrhoids were noted to be large 
at one point and even described as huge.  Considering the 
evidence delineated above, the Board finds that the appellant's 
disability more nearly approximates a 20 percent rating prior to 
December 13, 2002.  The Board has specifically considered the 
guidance in Tatum v. Shinseki, 23 Vet App. 152, 155-56 (200(0.  
Here, we are presented with a fissure, bleeding, and multiple 
hemorrhoids that have been described as huge.  Such symptoms more 
closely reflect the requirement for a 20 percent evaluation.  

B.  From December 13, 2002

The Board finds, however, that after the hemorrhoidectomy of 
December 13, 2002, the hemorrhoids have been no more than 10 
percent disabling.  Here, there was a surgical procedure that 
provided some level of improvement.  See 38 C.F.R. § 3.344(c); 
Brown v. Brown, 5 Vet. App. 413 (1993).  In this regard, the Bord 
notes that at the October 2005 VA examination, examination of the 
rectum was within normal limits with no masses.  There was no 
evidence of scars associated with the hemorrhoidectomy and no 
anemia or evidence of malnutrition.  At the March 2010 
examination, external hemorrhoids of moderate size were noted.  
There was no evidence of thrombosis, bleeding or fissures.  The 
hemorrhoids only protruded slightly on straining.  There were no 
masses and no blood was noted on examination.  CBC was normal.  

The Board acknowledges that the appellant has consistently 
reported pain, at times severe, with hemorrhoids which bleed on 
bowel movement.  The appellant is competent to state he bleeds on 
a consistent basis.  See Layno v., Brown, 6 Vet. App. 465 (1994).  
Moreover, the Board has considered the guidance in Phelps v. 
Shinseki, No. 09-1085 (U.S. Vet. App. July 30, 2010), even though 
it is a Memorandum Decision.  We have also considered 38 C.F.R. 
§ 4.7.  Furthermore, the Board has found the appellant to be 
credible in his reports of pain and bleeding.  However, post 
surgery, the fissures have not recurred.  Further, we conclude 
that bleeding alone without anemia or fissures, falls far short 
of the disability contemplated by a 20 percent disability rating 
even with liberal consideration of 38 C.F.R. § 4.7.  See 
38 C.F.R. § 4.21.  We accept that bleeding is a key component of 
a 20 percent evaluation.  However, the severity of the 
contemplated 20 percent evaluation specifically considers anemia, 
never present, and fissures, long since resolved.  Here, bleeding 
alone does not remotely approximate the impairment suggested by 
the 20 percent evaluation.  

Accordingly, the Board finds that after December 13, 2002, 
hemorrhoids are no more than 10 percent disabling.

C.  Extraschedular Consideration

The Board has considered whether an extraschedular rating is 
warranted.  Consideration of referral for an extraschedular 
rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether 
the schedular rating adequately contemplates the veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the veteran's 
disability picture meets the second inquiry, then the third step 
is to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disability and that the manifestations of the disability are 
contemplated by the schedular criteria.  Indeed, the appellant 
has been assigned the maximum allowed disability rating for his 
hemorrhoids.  Therefore, there is no reason to believe that the 
average industrial impairment from the disabilities would be in 
excess of that contemplated by the schedular criteria.  The Board 
recognizes that the March 2010 examiner stated the disability had 
a significant impact on the appellant's functionality.  However, 
the appellant reported he had lost only one week of work in the 
previous 12 months and there were no hospitalizations reported 
due to his disability.  Therefore, referral of the case for 
extra- schedular consideration is not in order.


ORDER

A 20 percent rating for hemorrhoids is assigned for the time 
period prior to December 13, 2002, subject to the rules and 
regulations governing the payment of VA monetary benefits.

A 10 percent rating for hemorrhoids is assigned from December 13, 
2002, subject to the rules and regulations governing the payment 
of VA monetary benefits.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


